Order entered July 11, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00206-CV

           H. JONATHAN COOKE, INDIVIDUALLY AND ON BEHALF OF
               ESCROW PARTNERS DALLAS, L.P., ET AL., Appellants

                                              V.

                       ROBERT C. KARLSENG, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-06-02783-L

                                          ORDER
       Before the Court is appellants’ July 9, 2018 unopposed motion for an extension of time to

file a brief. We GRANT the motion and extend the time to July 25, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE